Citation Nr: 1711831	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability, to include as secondary to service-connected bilateral knee patellofemoral syndrome.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2010 VA rating decision, service connection for bilateral knee patellofemoral syndrome was granted.  Within one year of that decision, a June 2011 VA examination report for the knees was obtained and associated with the record.  As a result, the Board has characterized the issues on appeal as entitlement to initial ratings in excess of 10 percent in order to clarify the nature of the benefits sought and ensure complete consideration of the claims.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2014, the Board determined that new and material evidence had been received to reopen the issue of entitlement to service connection for pes planus, and remanded the issues of entitlement to service connection for pes planus and bilateral hearing loss for additional evidentiary development.  These issues have been returned to the Board for appellate review.

In July 2014, the Board also remanded the issues of entitlement to service connection for bilateral ankle disability and higher ratings for bilateral knee patellofemoral syndrome for issuance of a statement of the case (SOC).  The SOC was issued in November 2015, the Veteran submitted a timely substantive appeal in November 2015, and these issues were certified to the Board in January 2016.  As a result, these issues have been returned to the Board and listed on the title page accordingly.

The issues of entitlement to service connection for fallen arches, service connection for bilateral hearing loss, and initial ratings in excess of 10 percent for bilateral knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a current disorder attributable to his claimed bilateral ankle pain and instability at any time since he filed his claim or within close proximity thereto.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral ankle disability, to include as secondary to service-connected bilateral knee patellofemoral syndrome, have not been met.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.1 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a February 2011 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim for service connection for bilateral ankle disability, including his service treatment records, VA treatment records, and Social Security Administration (SSA) records.  He was afforded a VA examination in January 2012 for the ankles.  The examination was adequate because it was based upon a thorough examination, including diagnostic tests, a description of the Veteran's pertinent medical history, and a review of the claims file.  An etiology opinion was provided on a secondary basis, but not on a direct basis; however, the latter is not needed because, as discussed below, no current disability has been found.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the July 2014 remand directives with regard to this claim on appeal as a SOC was issued in November 2015.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Prior to the Veteran's November 2010 claim on appeal, review of VA treatment records document bilateral ankle pain in December 2009 and March 2010.

In a November 2010 VA Form 21-8940, the Veteran reported several conditions, to include the ankles, prevented him from securing or following any substantially gainful occupation.  The AOJ interpreted this document as a claim for entitlement to service connection for bilateral ankle condition.

During the course of this appeal, the Veteran was afforded a VA examination for ankle conditions in January 2012.  The Veteran reported his ankles are weak, swell after standing or walking a lot, and began to bother him approximately three years prior when his knees worsened.  He also denied trauma, falls, or injury to his ankles as well as denied any ankle condition during active service.  On evaluation, the Veteran demonstrated full range of motion without pain in both ankles and diagnostic testing did not reveal abnormal findings.  The examiner concluded "the Veteran's subjective complaints during the examination appeared . . . out of proportion to objective exam findings," and assessed the Veteran with "bilateral ankle arthralgia by given history, a precise diagnosis cannot be rendered as there is no evidence of pathology."

Review of VA treatment records since November 2010 also document ongoing complaints and treatment for bilateral ankle pain and instability; however, no diagnosis has been rendered for an ankle disability attributable to such symptoms by a VA treating physician.

At the outset, the Board notes that arthralgia is defined as "pain in a joint."  Dorland's Illustrated Medical Dictionary, 152 (31st ed. 2007).  Joint pain is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.

A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Even though the Veteran reports bilateral ankle pain and instability, the evidence of record does not show any functional loss due to pain or instability that can be akin to a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no medical evidence otherwise showing underlying pathology of bilateral ankle pain that has been diagnosed or identified at any time since he filed his claim in November 2010 or within close proximity thereto.  As such, the Veteran's documented reports of bilateral pain and instability do not constitute a disability for which service connection may be granted.

The Board has considered the Veteran's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA examination report to be of greater probative weight than the Veteran's lay assertions.  The VA examiner performed physical examination and diagnostic testing of both ankles which did not reveal any current ankle condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a bilateral ankle disability.


ORDER

Service connection for bilateral ankle disability, to include as secondary to service-connected bilateral knee patellofemoral syndrome, is denied.


REMAND

Pursuant to the July 2014 Board remand, the AOJ was instructed, in part, to afford the Veteran an appropriate VA examination conducted by a podiatrist in order to determine the current nature and etiology of his pes planus.  Review of the evidentiary record shows the Veteran underwent a VA DBQ examination for foot conditions in July 2015 by Dr. V. K., a Board certified neurologist.  "The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the examination was not conducted by a podiatrist, a remand is needed to have the examination report submitted to a podiatrist for review and a supplemental opinion.  

Next, pursuant to the July 2014 Board remand, the AOJ was also instructed, in part, to afford the Veteran an appropriate examination to determine the current nature and etiology of his bilateral hearing loss.  Review of the evidentiary record shows the Veteran underwent a VA DBQ examination for hearing loss in July 2015 by an audiologist.  Following the clinical evaluation and review of the claims file, the examiner concluded, in part, that "it would be difficulty to determine if hearing loss or acoustic trauma occurred without a valid measure of hearing for comparison at the time of separation."  The Board finds that review of the evidentiary record shows credible and probative findings of in-service acoustic trauma, evidenced by the upward threshold shift in both ears between the August 1980 entry examination and February 1981 in-service examination reports as well as the Veteran's competent lay statements of acoustic trauma during service.  See Layno, 6 Vet. App. at 470.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that an addendum medical opinion is opinion is needed for the Board to properly adjudicate the issue of entitlement to service connection for bilateral hearing loss.

Lastly, a remand is required to ensure there is a complete record upon which to decide the issues of entitlement to initial ratings in excess of 10 percent for right and left knee patellofemoral syndrome.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.  During the course of the appeal, the Veteran was afforded VA examinations for the knees in April 2010, June 2011, and January 2012.  Since the January 2012 examination, VA treatment records document the Veteran's ongoing treatment for these knee disabilities, and the Veteran reported in a December 2013 VA Form 21-4138 that these knee disabilities have worsened.  In light of these findings, which were not noted at the January 2012 VA examination, additional development is needed to properly adjudicate the appeal.

Additionally, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records relevant to the Veteran's service-connected knee disabilities that have not already been associated with the claims file dated September 2015 forward.

2.  Provide the Veteran's claims file to a podiatrist.  If a podiatrist is not available to review the electronic claims file, this must be documented in the record and the claims file should be provided to another qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After reviewing the claims file, including the July 2015 VA foot conditions examination report, the clinician should determine whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's pes planus, which was documented in his entry examination as existed prior to service, increased in severity during active duty service, and if so, whether the increase in severity was clearly and unmistakably due to the natural progression of the disease.

In offering the opinion, the clinician must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed pes planus and the continuity of symptomatology.  An explanation and rationale for the opinion expressed must be provided.

3.  Refer the Veteran's claims file to the July 2015 VA DBQ examiner or, if she is unavailable, to another suitably qualified VA examiner for an addendum opinion as to the nature and etiology of the Veteran's current 
bilateral hearing loss.  If the examiner concludes that another examination is required, such should be provided.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  

The VA physician must 

(a) presume the Veteran experienced acoustic trauma during his period of active service from September 1980 to August 1983 and 

(b) prepare an addendum addressing whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's current bilateral hearing loss had its onset during service or caused by the in-service acoustic trauma.  An explanation and rationale for the opinion expressed must be provided.

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his right and left knee patellofemoral syndrome.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  

The examiner must test ranges of motion of the knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale for any opinions expressed must be provided.

5.  After the development requested has been completed, review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


